IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-56,883-25


                            IN RE LEROY HENDERSON, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
            CAUSE NOS. 763936 & 763935 IN THE 263RD DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that on December 9, 2019, he mailed applications for

writs of habeas corpus to Harris County and that his applications have not been properly forwarded

to this Court.

       Respondent, the District Clerk of Harris County, shall forward Relator’s habeas applications

to this Court, respond that Relator has not filed habeas applications in Harris County, forward copies

of orders designating issues together with correspondence documenting the date the State received

Relator’s habeas applications, or forward a copy of an order establishing new deadlines in

accordance with this Court's emergency orders regarding the COVID-19 State of Disaster. See TEX .
                                                                                                   2

CODE CRIM . PROC . art. 11.07, § 3(c) and (d); TEX . R. APP . P. 73.4(b)(5); First Emergency Order

Regarding the Covid-19 State of Disaster, No. 20-9042 (Tex. Mar. 13, 2020); No. 20-007 (Tex.

Crim. App. Mar. 13, 2020); Third Emergency Order Regarding the Covid-19 Disaster, No. 20-9044

(Tex. Mar. 19, 2020); No. 20-008 (Tex. Crim. App. Mar. 19, 2020). This motion for leave to file

will be held. Respondent shall comply with this order within thirty days from the date of this order.



Filed: April 29, 2020
Do not publish